Citation Nr: 0903129	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral ankle disabilities. 

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
bilateral ankle disabilities.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disability with ruptured disc 
removal, to include as secondary to service-connected 
bilateral ankle disabilities.

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1971 to January 1973.  

Procedural history

The veteran was originally denied service connection for a 
lumbar spine disability in a January 2002 rating decision.  
The veteran perfected an appeal and his claim was denied by 
the Board in a May 2004 decision. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for a 
lumbar spine disability, bilateral knee disabilities and 
TDIU.  The veteran disagreed with this decision and perfected 
his appeal with the timely submission of his substantive 
appeal (VA Form 9) in May 2007. 

A videoconference hearing was held in December 2008 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


Remanded issues

The issues of whether new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence of record indicates that 
the veteran's right knee disability is not related to his 
military service or to his service-connected bilateral ankle 
disabilities. 

3.  The competent medical evidence of record indicates that 
the veteran's left knee disability is not related to his 
military service or to his service-connected bilateral ankle 
disabilities. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by military service, nor is such secondary to a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

2.  A left knee disability was not incurred in or aggravated 
by military service, nor is such secondary to a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
right and left knee disability, claimed as secondary to his 
service-connected bilateral ankle disabilities.  As discussed 
elsewhere in the decision, the issues of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's lumbar spine claim, and entitlement to TDIU are 
being remanded for further development. 

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1) (2008). 

In this case, the RO provided the appellant with notice 
pertaining to his bilateral knee claims in November 2005, 
prior to the initial decision on the claim in March 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in connection with the claim and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for entitlement to 
service connection on a direct and secondary basis.  
Specifically, the November 2005 letter informed the veteran 
that the evidence must show a relationship between his 
disability and an "injury, disease, or event in military 
service."  In order to establish service connection on a 
secondary basis, the veteran was informed that the evidence 
must show that his service-connected disability either caused 
or aggravated an additional disability.  Additionally, the 
April 2007 statement of the case (SOC) notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims.

The Board notes that the April 2007 SOC did not contain the 
regulation pertaining to secondary service connection claims.  
Cf. 38 C.F.R. § 19.29 (2008).  However, as noted above, the 
veteran was specifically informed of the evidence required to 
establish service connection on a secondary basis in the 
November 2005 VCAA notice letter.  This language 
substantially follows the regulatory language of 38 C.F.R. § 
3.310 providing him with pre-adjudicatory notice of the type 
of evidence necessary to substantiate his claim.  In this 
case, failure to provide the veteran with 38 C.F.R. § 3.310 
by number did not prejudice the veteran as a reasonable 
person could have understood what was required from the 
November 2005 VCAA letter.  Furthermore, the veteran 
demonstrated actual knowledge of what was necessary to 
substantiate his claim in the December 2008 hearing.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
During the hearing, the veteran testified that there was 
medical evidence demonstrating a link between his service-
connected ankles and his bilateral knee disabilities.  See 
the December 2008 hearing transcript, pages 8,14.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records and VA medical records. The veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2005 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also informed him that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

With respect to the veteran's claim of entitlement to service 
connection for a right and left knee disability, elements (1) 
and (2), veteran status and existence of a disability, are 
not at issue.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for the veteran's claimed 
bilateral knee disability.  In other words, any lack of 
notice as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Because, as discussed below, the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
veteran was also afforded an examination by VA through QTC 
Medical Services in December 2005.  VA has further assisted 
the veteran and his representative throughout the course of 
this appeal by providing them a SOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral ankle disabilities. 

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
bilateral ankle disabilities.  

In the interest of economy, because they involve the 
application of similar law to virtually identical facts, 
these two issues will be addressed together.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to evidence of a current disability, the medical 
evidence indicates that the veteran underwent a patellectomy 
of his left knee in August 1992 and currently has 
degenerative arthritis in both knees.  Accordingly, Hickson 
element (1) and Wallin element (1) have been satisfied. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning in-service disease, the veteran's service 
treatment records do not indicate that he had arthritis in 
service.  With respect to the one year presumptive period 
found in 38 C.F.R. § 3.309(a), it appears that arthritis was 
initially diagnosed in 1992, nearly two decades after 
separating from service and well after the one year 
presumptive period.

Concerning in-service injury, during the December 2008 
hearing, the veteran's representative suggested that the 
veteran injured his knees during an in-service motor vehicle 
accident.  See the December 2008 hearing transcript, page 10.  

Although the veteran may have been involved in a motor 
vehicle accident during his military service, the evidence of 
record, as a whole, does not indicate that he sustained any 
knee injury thereby.  For example, there is no evidence of 
any knee injury in the service treatment reports, his 
separation physical examination is negative for any knee 
injury, and there is no medical evidence of a knee disability 
for nearly two decades after his separation from service.  
Furthermore, during the hearing and in private treatment 
records, the veteran has provided an onset of bilateral knee 
pain years after service.  See the December 2008 hearing 
transcript, page 8 (establishing an onset of bilateral knee 
problems in 1980); see also a December 1991 private treatment 
record of T.L.C., R.P.T. (transcribing the veteran's 
complaints of knee pain since 1987). 

Accordingly, even assuming, without deciding for the purpose 
of this decision, that the veteran was involved in a motor 
vehicle accident during service, there is no objective, 
contemporaneous evidence that the veteran sustained a knee 
injury therein.  Hickson element (2) has not been satisfied, 
and the veteran's direct service connection claims fail on 
this basis alone.   

With respect to Wallin element (2) service connection for a 
right and left ankle disability was granted by the RO in a 
January 2002 rating decision.  Wallin element (2) has 
therefore been satisfied.

With respect to Hickson element (3), medical nexus, in the 
absence of an in-service disease or injury, it follows that a 
medical nexus is necessarily lacking.  Indeed, the evidence 
of record does not include any medical statement attempting 
to link the veteran's currently diagnosed arthritis of the 
right and left knees to his military service.  See 38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

With respect to Wallin element (3), medical nexus, the only 
competent medical opinion of record is that of a December 
2005 QTC physician, who determined that there was no 
relationship between the veteran's knee disabilities and his 
service-connected bilateral ankle disabilities.  
Specifically, the physician stated that the veteran's 
"condition of the knees is due to a developmental error in 
patellar tracking leading to chondromalacia."  After 
interviewing the veteran and performing a through 
examination, the physician concluded that the veteran's 
"bilateral chondromalacia was not caused by, aggravated by, 
or accelerated by" his service-connected ankle disabilities. 

To the extent that the veteran and his representative contend 
that a medical relationship exists between the diagnosed 
bilateral knee disabilities and the veteran's service-
connected bilateral ankle disabilities, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, Wallin 
element (3) has not been met, and the veteran's secondary 
service connection claims fail on that basis. 

Conclusion 

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right and 
left knee disability on both a direct and a secondary basis.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral ankle disabilities, is denied.  

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected bilateral ankle 
disabilities, is denied.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining two issues must be remanded for further procedural 
development.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disability with ruptured disc 
removal, to include as secondary to service-connected 
bilateral ankle disabilities.

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability was denied by the Board in a May 2004 decision.  
In the March 2006 rating decision the RO incorrectly 
characterized the veteran's claim as an initial claim for 
service connection and adjudicated the claim on a de novo 
basis. 

The Board notes that the veteran has not been provided notice 
as to the evidentiary requirements necessary to reopen a 
previously-denied claim, nor the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  Under the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), this must be accomplished.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

4.  Entitlement to TDIU.

The veteran's claim of entitlement to service connection for 
a lumbar spine disability is inextricably intertwined with 
his TDIU claim.  In other words, if service connection for a 
lumbar spine disability is granted, this may affect the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other). Action on the 
veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the veteran with a 
corrective letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.

2.  VBA should then readjudicate the 
veteran's claim as to whether new and 
material evidence has been submitted which 
is sufficient to reopen the previously-
denied claim of entitlement to service 
connection for a lumbar spine disability 
as well as the TDIU claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


